DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The equation in claims 9 and 13 is incorrect because the right side of the inequality would have to be in millimeters for the units to match.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Miyamoto reference (US Patent Publication No. 2007/0009669).
8.	Regarding claim 9, the Miyamoto reference discloses:
a cylinder liner (2) for insert casting, comprising plural projections (17) on an outer peripheral surface (16) and satisfying the following (i) to (iii) and (vi):
(i)    the number of the projections is 5 per 1 cm2 to 50 per 1 cm2 on the outer peripheral surface [Paragraph 0103].
The Miyamoto reference discloses the invention as essentially claimed.  However, the Miyamoto reference fails to disclose (ii)    when two 15.2 mm x 0.03 mm lines are set in parallel with a gap of 3.8 mm therebetween at an arbitrary position on the outer peripheral surface of the cylinder liner, a total number of projections that are in contact with the two lines is 8 or less, (iii)    when an arbitrary projection A on the outer peripheral surface of the cylinder liner is selected and projections An (wherein n is an integer of 1 to 7) adjacent to the selected projection A are defined as projections A1, A2, A3, A4, A5, A6, and A7 in ascending order of the distance from the projection A, distances Ln (mm) between the projection A and the respective projections An satisfy the following equation: (LI + L2 + L3 + L4 + L5 + L6 + L7)/7 > 1.5, and (vi) the projections have a projection thickness (S/Pn) of 0.7 or less, which is determined by dividing a projection area ratio S (%), which is defined as follows, by the number of projections Pn, which is defined in (i), above: projection area ratio S (%) = ratio of a total cross-sectional area of the projections per unit area at a position of 300 pm from the base of the projections with respect to a unit area.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use (ii)    when two 15.2 mm x 0.03 mm lines are set in parallel with a gap of 3.8 mm therebetween at an arbitrary position on the outer peripheral surface of the cylinder liner, a total number of projections that are in contact with the two lines is 8 or less, (iii)    when an arbitrary projection A on the outer peripheral surface of the cylinder liner is 
9.	Regarding claim 10, the Miyamoto reference further discloses:
manufacturing a cylinder block [Paragraph 0056].
The Miyamoto reference discloses the invention as essentially claimed.  However, the Miyamoto reference fails to disclose molding by a gravitational casting method.
The examiner takes Official Notice that it is well known in the art of molding to perform the molding using gravitational casting for the purpose of fabricating metal alloys with dense, high quality mechanical attributes.  
10.	Regarding claim 11, the Miyamoto reference fails to disclose:
(iv) the projections have a projection area ratio S (%) of 5% to 20%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use projections having a projection area ratio S (%) of 5% to 20%, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  

(v) the projections have a projection constriction ratio Pr (%), which is defined as follows, of 50% or higher: projection constriction ratio Pr (%) = (number of constricted projections per 1 cm2/number of projections per 1 cm2) x 100.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use projections having a projection constriction ratio Pr (%), which is defined as follows, of 50% of higher: projection constriction ratio Pr (%) = (number of constricted projections per 1 cm2/number of projections per 1 cm2) x 100, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A). 
12.	Regarding claim 13, the Miyamoto reference discloses:
a method of producing a cylinder block [Paragraph 0056], the method comprising:
a step of preparing a cylinder block mold [Paragraph 0056—implicit in “arranged”];
a step of arranging a cylinder liner in the thus prepared cylinder block mold [Paragraph 0056]; and
a step of forming a cylinder block by pouring casting material into the cylinder block mold in which the cylinder liner has been arranged [Paragraph 0056],
wherein the cylinder liner satisfies the following (i) to (iii) and (vi):
(i) the number of the projections is 5 per 1 cm2 to 50 per 1 cm2 on the outer peripheral surface [Paragraph 0103].
The Miyamoto reference discloses the invention as essentially claimed.  However, the Miyamoto reference fails to disclose (ii)    when two 15.2 mm x 0.03 mm lines are set in parallel with a gap of 3.8 mm therebetween at an arbitrary position on the outer peripheral surface of the cylinder liner, a total number of projections that are in contact with the two lines is 8 or less, (iii)    when an arbitrary projection A on the outer peripheral surface of the cylinder liner is selected and projections An (wherein n is an integer of 1 to 7) adjacent to the 
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use (ii)    when two 15.2 mm x 0.03 mm lines are set in parallel with a gap of 3.8 mm therebetween at an arbitrary position on the outer peripheral surface of the cylinder liner, a total number of projections that are in contact with the two lines is 8 or less, (iii)    when an arbitrary projection A on the outer peripheral surface of the cylinder liner is selected and projections An (wherein n is an integer of 1 to 7) adjacent to the selected projection A are defined as projections A1, A2, A3, A4, A5, A6, and A7 in ascending order of the distance from the projection A, distances Ln (mm) between the projection A and the respective projections An satisfy the following equation: (LI + L2 + L3 + L4 + L5 + L6 + L7)/7 > 1.5, and (vi) the projections have a projection thickness (S/Pn) of 0.7 or less, which is determined by dividing a projection area ratio S (%), which is defined as follows, by the number of projections Pn, which is defined in (i), above: projection area ratio S (%) = ratio of a total cross-sectional area of the projections per unit area at a position of 300 pm from the base of the projections with respect to a unit area, since it has been held that where the general conditions of a claim are disclosed in the prior art (projections on an outer surface per square 
unit and the cross sectional size of the base of those projections), discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
13.	Regarding claim 14, the Miyamoto reference further discloses:

The Miyamoto reference discloses the invention as essentially claimed.  However, the Miyamoto reference fails to disclose molding by a gravitational casting method.
The examiner takes Official Notice that it is well known in the art of molding to perform the molding using gravitational casting for the purpose of fabricating metal alloys with dense, high quality mechanical attributes.  
14.	Regarding claim 15, the Miyamoto reference fails to disclose:
(iv) the projections have a projection area ratio S (%) of 5% to 20%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use projections having a projection area ratio S (%) of 5% to 20%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
15.	Regarding claim 16, the Miyamoto reference further discloses:
(v) the projections have a projection constriction ratio Pr (%), which is defined as follows, of 50% or higher: projection constriction ratio Pr (%) = (number of constricted projections per 1 cm2/number of projections per 1 cm2) x 100.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use projections having a projection constriction ratio Pr (%), which is defined as follows, of 50% of higher: projection constriction ratio Pr (%) = (number of constricted projections per 1 cm2/number of projections per 1 cm2) x 100, since it has been held that where 
the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A). 
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747